Exhibit 10.1
FIFTH AMENDMENT
TO AMENDED AND RESTATED CREDIT AGREEMENT
     THIS FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (“Fifth
Amendment”), dated as of April 6, 2009, is made and entered into by and between
MOTORCAR PARTS OF AMERICA, INC., a New York corporation (“Borrower”), and UNION
BANK, N.A., a national banking association formerly known as Union Bank of
California, N.A. (“Bank”).
RECITALS:
A. Borrower and Bank are parties to that certain Amended and Restated Credit
Agreement dated as of October 24, 2007, as amended by (i) that certain First
Amendment dated as of January 14, 2008, (ii) that certain Second Amendment dated
as of May 13, 2008, (iii) that certain Third Amendment dated as of August 19,
2008 and (iv) that certain Fourth Amendment dated as of January 30, 2009 (as so
amended, the “Agreement”), pursuant to which Bank agreed to make various credit
facilities available to Borrower in the respective amounts provided for therein.
B. Borrower has requested that Bank agree to (i) amend Section 2.2(b) of the
Agreement to provide for usance drafts in connection with drawings under
commercial Letters of Credit issued by Bank for the account of Borrower under
the Letter of Credit Sublimit and (ii) amend Section 2.2(c) in certain respects.
Bank is willing to so amend Section 2.2(b) and Section 2.2(c) of the Agreement,
subject, however, to the terms and conditions of this Fifth Amendment.
AGREEMENT:
     In consideration of the above recitals and of the mutual covenants and
conditions contained herein, Borrower and Bank agree as follows:
1. Defined Terms. Initially capitalized terms used herein which are not
otherwise defined herein shall have the meanings assigned thereto in the
Agreement.
2. Amendments to the Agreement.
     (a) Section 2.2(b) of the Agreement, which relates to the Letter of Credit
Sublimit, is hereby amended to read in full as follows:
          “(b) In the case of any commercial Letter of Credit, such commercial
Letter of Credit shall be issued for the purpose of financing the importation or
purchase of goods in the normal course of business of Borrower or any of its

1



--------------------------------------------------------------------------------



 



Subsidiaries or for any other purpose acceptable to Bank. Each such commercial
Letter of Credit shall provide for transport documents to be presented in a full
set to Bank (and, in the case of airway bills, consigned to Bank) and/or at
Bank’s option, with transport documents presented in less than a full set to
Bank and/or consigned to Borrower or to any Person other than Bank and calling
for drafts at sight or usance, covering the importation or purchase of goods in
the normal course of business. In the case of any standby Letter of Credit, such
standby Letter of Credit shall be issued for the purpose of providing credit
enhancements with respect to Borrower’s workers’ compensation insurance
arrangements or for any other purpose acceptable to Bank. Each usance draft in
connection with any commercial Letter of Credit shall have a term not exceeding
one hundred eighty (180) days.”
     (b) Section 2.2(c) of the Agreement, which relates to the Letter of Credit
Sublimit, is hereby amended to read in full as follows:
          “(c) Each Letter of Credit shall be drawn on such terms and conditions
as are acceptable to Bank and shall be governed by the terms of (and Borrower
agrees to execute) Bank’s standard form Letter of Credit Agreement in connection
therewith. No commercial Letter of Credit shall have an expiration date more
than one hundred eighty (180) days from its date of issuance or shall expire
more than one hundred eighty (180) days after the Revolving Credit Commitment
Termination Date. No standby Letter of Credit shall have an expiration date more
than one (1) year from its date of issuance or shall expire more than one
(1) year after the Revolving Credit Commitment Termination Date.”
     (c) Section 6 of the Agreement is hereby amended by adding a new
Section 6.15 thereto, which shall read in full as follows:
          “6.15 Wire Transfer To Borrower’s Account. In the event that, at any
time after the effective date of the Fifth Amendment to this Agreement, Borrower
enters into any supplier agreement with any purchaser of any of the accounts
receivable due to Borrower from any of its customers, then Borrower shall
irrevocably instruct such purchaser, notwithstanding any provision to the
contrary contained in such supplier agreement, to remit by wire transfer the
funds constituting the purchase price for such accounts receivable directly to
Borrower’s deposit account no. 3030160435 with Bank in accordance with wire
transfer instructions to be furnished by Bank to Borrower or to such purchaser.”
3. Effectiveness of this Fifth Amendment. This Fifth Amendment shall become
effective as of the date hereof when, and only when, Bank shall have received
all of the following, in form and substance satisfactory to Bank:
     (a) A counterpart of this Fifth Amendment, duly executed by Borrower:

2



--------------------------------------------------------------------------------



 



     (b) A replacement Agreement to Furnish Insurance, on Bank’s standard form
therefor, duly executed by Borrower, which replacement Agreement to Furnish
Insurance shall provide, among other things, that if Borrower imports inventory
on FOB terms, then Borrower will furnish to Bank and maintain a master marine
cargo insurance policy covering such inventory, which master marine cargo
insurance policy shall name Bank as an additional insured and loss payee;
     (c) A legal documentation fee in the sum of Three Hundred Dollars ($300),
which legal documentation fee shall be non-refundable; and
     (d) Such other documents, instruments or agreements as Bank may reasonably
deem necessary in order to effect fully the purposes of this Fifth Amendment.
4. Ratification.
     (a) Except as specifically amended hereinabove, the Agreement shall remain
in full force and effect and is hereby ratified and confirmed; and
     (b) Upon the effectiveness of this Fifth Amendment, each reference in the
Agreement to “this Agreement”, “hereunder”, “herein”, “hereof”, or words of like
import referring to the Agreement shall mean and be a reference to the
Agreement, as amended by this Fifth Amendment.
5. Representations and Warranties. Borrower represents and warrants as follows:
     (a) Each of the representations and warranties contained in Section 5 of
the Agreement, as amended hereby, is hereby reaffirmed as of the date hereof,
each as if set forth herein;
     (b) The execution, delivery and performance of this Fifth Amendment are
within Borrower’s corporate powers, have been duly authorized by all necessary
corporate action, have received all necessary approvals, if any, and do not
contravene any law or any contractual restriction binding on Borrower;
     (c) This Fifth Amendment is the legal, valid and binding obligation of
Borrower, enforceable against Borrower in accordance with its terms; and
     (d) No event has occurred and is continuing or would result from this Fifth
Amendment which constitutes an Event of Default under the Agreement, or would
constitute an Event of Default but for the requirement that notice be given or
time elapse, or both.

3



--------------------------------------------------------------------------------



 



6. Governing Law. This Fifth Amendment shall be deemed a contract under and
subject to, and shall be construed for all purposes and in accordance with, the
laws of the State of California.
7. Counterparts. This Fifth Amendment may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same agreement.
     WITNESS the due execution hereof as of the date first above written.
“Borrower”

          MOTORCAR PARTS OF AMERICA, INC.
    By:   /s/ Selwyn H. Joffe       Selwyn H. Joffe      Chairman, President and
Chief Executive Officer   

“Bank”

          UNION BANK, N.A.
    By:   /s/ Cary L. Moore       Cary L. Moore      Senior Vice President     

4